UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6447



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BUTLER, a/k/a Willie James Butler,
a/k/a John Thomas, a/k/a Grady,

                                            Defendant - Appellant.



                            No. 05-6495



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BUTLER, a/k/a Willie James Butler,
a/k/a John Thomas, a/k/a Grady,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44)


Submitted:   September 27, 2005       Decided:   September 30, 2005
Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          James A. Butler appeals the district court’s orders

denying his motions for correction of sentence under Fed. R. Civ.

P. 60 and Fed. R. Civ. P. 36 and for reconsideration.      We have

reviewed the record and find no reversible error.   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.    See United States v.

Butler, No. CR-91-44 (Jan. 27, 2005; Mar. 15, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -